Case 20-41308           Doc 14    Filed 03/10/20 Entered 03/10/20 03:58:09                     Main Document
                                              Pg 1 of 13


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                         Debtors.1                      )   (Joint Administration Requested)
                                                        )
                                                        )   Hearing Date: March 11, 2020
                                                        )   Hearing Time: 10:00 a.m. (Central Time)
                                                        )   Hearing Location: Courtroom 7 North

                        DEBTORS’ MOTION FOR ENTRY
                OF AN ORDER (A) ESTABLISHING PROCEDURES FOR
           INTERIM COMPENSATION AND REIMBURSEMENT OF EXPENSES
         OF RETAINED PROFESSIONALS AND (B) GRANTING RELATED RELIEF

                  Foresight Energy LP and its affiliated debtors and debtors in possession in the

above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

this motion (this “Motion”):

                                              Relief Requested

                  1.      By this Motion, the Debtors seek entry of an order (the “Proposed

Order”),2 pursuant to section 330 of title 11 of the United States Code (the “Bankruptcy Code”),


1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.
2
    A copy of the Proposed Order will be made available on the Debtors’ case information website at:
    https://cases.primeclerk.com/foresightenergy.



Doc#: US1:13443480v10
Case 20-41308           Doc 14    Filed 03/10/20 Entered 03/10/20 03:58:09                  Main Document
                                              Pg 2 of 13


Rule 2016(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rules

2016-1 and 2016-2 of the Local Rules of Bankruptcy Procedure for the Eastern District of

Missouri (the “Local Bankruptcy Rules”), and the Guidelines for Compensation of Professionals

appended to the Procedures Manual Accompanying the Local Bankruptcy Rules (the “Local

Guidelines”),3 (a) establishing an orderly, regular process for the monthly allowance and

payment of compensation and reimbursement of expenses (the “Interim Compensation

Procedures”), attached hereto as Exhibit A, for professionals whose services are authorized by

this Court pursuant to sections 327 or 1103 of the Bankruptcy Code and who will be required to

file applications for allowance of compensation and reimbursement of expenses and (b) granting

related relief.

                                         Jurisdiction and Venue

                  2.      This Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334 and Rule 9.01(B) of the Local Rules of the United States District

Court for the Eastern District of Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and

1409. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b).

                  3.      The statutory and legal predicates for the relief requested herein are

section 330 of the Bankruptcy Code, Bankruptcy Rule 2016(a), Local Bankruptcy Rules 2016-1

and 2016-2, and the Local Guidelines.

                                                Background

                  4.      On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and


3
    The Court’s Procedures Manual is available at http://moeb.uscourts.gov/sites/moeb/files/Procedures_Manual_
    2019.pdf.

                                                       2
Doc#: US1:13443480v10
Case 20-41308           Doc 14    Filed 03/10/20 Entered 03/10/20 03:58:09                    Main Document
                                              Pg 3 of 13


probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.

                  5.      The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.                           Contemporaneously

herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

appointed in these chapter 11 cases.

                  6.      Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

of debtor-in-possession financing and use of cash collateral (the “Herman Declaration,” and

together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),4

each filed contemporaneously herewith.




4
    The First Day Declarations are being filed in support of this Motion and are incorporated herein by reference.
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First
    Day Declarations.


                                                        3
Doc#: US1:13443480v10
Case 20-41308           Doc 14     Filed 03/10/20 Entered 03/10/20 03:58:09                     Main Document
                                               Pg 4 of 13


                                      The Retention of Professionals

                  7.      Given the size and complex nature of these chapter 11 cases, the Debtors

require the assistance of a number of professionals to efficiently manage these proceedings to

successfully and timely emerge from chapter 11. Accordingly, the Debtors have filed, or expect

to file shortly after the date hereof, pursuant to section 327 of the Bankruptcy Code, separate

applications with the Court to employ and retain a number of professionals, including: (a) Paul,

Weiss Rifkind, Wharton & Garrison LLP, as counsel to the Debtors, (b) Armstrong Teasdale

LLP, as co-counsel to the Debtors, (c) FTI Consulting, Inc., as financial advisor to the Debtors,

(d) Jefferies LLC, as investment banker to the Debtors, and (e) Prime Clerk LLC, as claims and

noticing agent and administrative advisor (collectively, the “Estate Professionals”). The Debtors

may need to retain additional Estate Professionals in connection with the continued prosecution

of these chapter 11 cases.5 In addition, any statutory committee of unsecured creditors (the

“Committee”) appointed in these cases pursuant to section 1102 of the Bankruptcy Code will

likely retain counsel and possibly other professionals to represent it.

                  8.      The Debtors believe that establishing orderly procedures to pay the Estate

Professionals and other professionals whose retentions are approved by this Court pursuant to

sections 327 or 1103 of the Bankruptcy Code and who will be required to file applications for

allowance of compensation and reimbursement of expenses pursuant to sections 330 and 331 of

the Bankruptcy Code (together with the Estate Professionals, the “Retained Professionals”) will

streamline the administration of these chapter 11 cases and otherwise promote efficiency for the

Court, the Office of the United States Trustee for the Eastern District of Missouri (the “U.S.

5
    Other professionals may be retained in accordance with the Debtors’ Motion for an Order Authorizing the
    Employment of Certain Professionals Utilized in the Ordinary Course of Business (the “OCP Motion”) filed
    contemporaneously herewith. If granted, such professionals will not be required to file individual retention
    applications and will be paid each month, subject to certain caps, without serving monthly fee requests or filing
    interim or final fee applications.


                                                         4
Doc#: US1:13443480v10
Case 20-41308           Doc 14   Filed 03/10/20 Entered 03/10/20 03:58:09           Main Document
                                             Pg 5 of 13


Trustee”), and all parties in interest. Specifically, a streamlined process for serving interim fee

applications and notices thereof is in the best interest of the Debtors because it will facilitate

efficient review of the Retained Professionals’ fees and expenses while saving the Debtors

unnecessary copying and mailing expenses.

                  9.      Finally, the Debtors request that the Court limit service of Fee

Applications (as defined in the Interim Compensations Procedures) and the notices thereof to:

(a) proposed counsel to the Debtors, Paul, Weiss, Rifkind, Wharton & Garrison LLP, (Attention:

Alice Belisle Eaton and Patrick Steel); (b) proposed co-counsel to the Debtors, Armstrong

Teasdale LLP (Attention: Richard W. Engel, Jr. and John G. Willard); (c) the U.S Trustee;

(d) counsel to the Ad Hoc First Lien Group; (e) counsel to the Ad Hoc Crossover Group;

(f) counsel to the Facilities Agent; (g) counsel to the Term Agent; (h) counsel to the Indenture

Trustee; (i) counsel to the collateral trustee under the Debtors’ secured debt facilities; (j) counsel

to the DIP Agent; (l) counsel to DIP Lenders; (m) counsel to Murray Energy Corporation;

(n) counsel to Reserves; (o) the Internal Revenue Service; (p) the Securities and Exchange

Commission; (q) the United States Attorney’s Office for the Eastern District of Missouri; (r) the

state attorneys general for all states in which the Debtors conduct business; (n) counsel to the

Committee; and (o) the holders of the 30 largest unsecured claims against the Debtors, on a

consolidated basis (collectively, the “Core Parties”). Such notice is designed to reach the parties

most active in the chapter 11 cases and save the expense of undue duplication and mailing that

would result from serving every one of the Debtors’ thousands of creditors. Moreover, many

parties in interest will receive copies of the Fee Applications through the Court’s Electronic Case

Files system.      The Debtors submit that establishing a streamlined process for serving and

providing notice of the Fee Applications is appropriate to provide the parties most active in these



                                                  5
Doc#: US1:13443480v10
Case 20-41308           Doc 14     Filed 03/10/20 Entered 03/10/20 03:58:09        Main Document
                                               Pg 6 of 13


chapter 11 cases the opportunity to review the Retained Professionals’ fees and expenses while

also saving the Debtors unnecessary administration costs.

                                       Basis for Relief Requested

                  10.     Pursuant to section 331 of the Bankruptcy Code, all retained professionals

are entitled to submit applications for interim compensation and reimbursement of expenses

every 120 days, or more often if the court permits. 11 U.S.C. § 331. Section 105(a) of the

Bankruptcy Code also authorizes the requested relief. Section 105(a) of the Bankruptcy Code

allows the Court to “issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of [the Bankruptcy Code.]” 11 U.S.C. § 105(a). It permits a bankruptcy

court to take whatever action “is appropriate or necessary in aid of the exercise of its

jurisdiction.” 2 COLLIER      ON   BANKRUPTCY ¶ 105.01. Thus, the Court has ample authority to

enter an order authorizing the Interim Compensation Procedures requested herein.

                  11.     Moreover, the Interim Compensation Procedures are consistent with

Bankruptcy Rule 2016(a), Local Bankruptcy Rules 2016-1 and 2016-2, the Local Guidelines,

and procedures approved by this Court in many other complex cases. See, e.g., In re Payless

Holdings LLC, No. 19-40883 (KAS) (Bankr. E.D. Mo. Apr. 3, 2019) [Docket No.: 786]; In re

Armstrong Energy, Inc., No. 17-47541 (KAS) (Bankr. E.D. Mo. Dec. 1, 2017) [Docket

No.: 213]; In re Noranda Aluminum, Inc., No. 16-10083 (BSS) (Bankr. E.D. Mo. Mar. 11, 2016)

[Docket No.: 394]; In re Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D. Mo. Feb. 24, 2016)

[Docket No.: 399].

                  12.     The proposed Interim Compensation Procedures will enable the Debtors to

closely monitor the costs of administration, forecast cash flows, and implement efficient cash

management procedures. They also will allow the Court and key parties in interest, including the



                                                   6
Doc#: US1:13443480v10
Case 20-41308           Doc 14   Filed 03/10/20 Entered 03/10/20 03:58:09           Main Document
                                             Pg 7 of 13


U.S. Trustee, to ensure the reasonableness and necessity of the compensation and reimbursement

requested.

                  13.     The Debtors submit that the circumstances of these chapter 11 cases

warrant granting the requested relief, and that doing so is in the best interests of the Debtors,

their estates, their creditors, and their stakeholders, and therefore should be granted.

                                               Notice

                  14.     Notice of this Motion will be provided to: (a) the Office of the United

States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad

Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities

and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

(r) the holders of the thirty (30) largest unsecured claims against the Debtors, on a consolidated

basis; (s) counsel to the Committee; and (t) any party that has requested notice pursuant to

Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Notice of this Motion and any order

entered hereon will be served in accordance with Local Bankruptcy Rule 9013-3(A)(1). In light

of the nature of the relief requested herein, the Debtors submit that no other or further notice is

necessary.

                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  7
Doc#: US1:13443480v10
Case 20-41308           Doc 14   Filed 03/10/20 Entered 03/10/20 03:58:09           Main Document
                                             Pg 8 of 13


                  WHEREFORE, the Debtors respectfully request entry of the Proposed Order,

granting the relief requested herein and such other relief as is just and proper.

Dated:     March 10, 2020            Respectfully submitted,
           St. Louis, Missouri
                                     ARMSTRONG TEASDALE LLP

                                      /s/ Richard W. Engel, Jr.
                                     Richard W. Engel, Jr. (MO 34641)
                                     John G. Willard (MO 67049)
                                     Kathryn R. Redmond (MO 72087)
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, Missouri 63105
                                     Tel: (314) 621-5070
                                     Fax: (314) 621-5065
                                     Email: rengel@atllp.com
                                            jwillard@atllp.com
                                            kredmond@atllp.com

                                            - and -

                                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                     Paul M. Basta (pro hac vice admission pending)
                                     Alice Belisle Eaton (pro hac vice admission pending)
                                     Alexander Woolverton (pro hac vice admission pending)
                                     1285 Avenue of the Americas
                                     New York, New York 10019
                                     Tel: (212) 373-3000
                                     Fax: (212) 757-3990
                                     Email: pbasta@paulweiss.com
                                            aeaton@paulweiss.com
                                            awoolverton@paulweiss.com

                                     Proposed Counsel to the Debtors and
                                     Debtors in Possession




                                                  8
Doc#: US1:13443480v10
Case 20-41308           Doc 14   Filed 03/10/20 Entered 03/10/20 03:58:09   Main Document
                                             Pg 9 of 13


                                            Exhibit A

                                 Interim Compensation Procedures




Doc#: US1:13443480v10
Case 20-41308           Doc 14      Filed 03/10/20 Entered 03/10/20 03:58:09                      Main Document
                                               Pg 10 of 13


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

In re:                                                   )    Chapter 11
                                                         )
FORESIGHT ENERGY LP, et al.,                             )    Case No. 20-41308-659
                                                         )
                         Debtors.                        )    (Jointly Administered)
                                                         )


                            INTERIM COMPENSATION PROCEDURES

                  These procedures (the “Interim Compensation Procedures”) have been approved

by this Court for the above-captioned cases of Foresight Energy LP and its affiliated debtors and

debtors in possession (collectively, the “Debtors”) pursuant to the Order (A) Establishing

Procedures for Interim Compensation and Reimbursement of Expenses of Retained Professionals

and (B) Granting Related Relief [Docket No. TBD] (the “Order”).1

                  The Interim Compensation Procedures shall apply to attorneys and other

professionals whose services are authorized by this Court pursuant to sections 327 or 1103 of the

Bankruptcy Code and who are required to file applications for allowance of compensation and

reimbursement of expenses pursuant to sections 330 and 331 of the Bankruptcy Code,

Bankruptcy Rule 2016(a), Local Bankruptcy Rules 2016-1 and 2016-2, and the Local Guidelines

(the “Retained Professionals”) in these chapter 11 cases, unless a Court order approving the

employment and retention of a Retained Professional provides different procedures for

compensating or reimbursing such Retained Professional.

A.       Procedures for Monthly Fee Statements

         (i)      Filing of Monthly Fee Statements. On or before the 20th day of each month, or
                  as soon as reasonably practicable thereafter, following the month for which

1
     Capitalized terms not defined herein shall have the meaning ascribed to them in the Order.



Doc#: US1:13443480v10
Case 20-41308           Doc 14   Filed 03/10/20 Entered 03/10/20 03:58:09           Main Document
                                            Pg 11 of 13


                  compensation is sought, each Retained Professional seeking compensation will
                  serve by email a fee statement (a “Monthly Fee Statement”), which need not
                  include a narrative, but must include time and expense detail, on the Core Parties.

         (ii)     Interim Payment on Monthly Fee Statements. The Core Parties shall have
                  14 days following the service of a Monthly Fee Statement to review the request.
                  After the 14th day following the service of a Monthly Fee Statement, the Debtors
                  shall promptly pay each Retained Professional that served such Monthly Fee
                  Statement an interim payment (the “Actual Interim Payment”) equal to the lesser
                  of (a) 80% of the fees and 100% of the expenses identified in such Monthly Fee
                  Statement (the “Maximum Payment”) and (b) 80% of the fees and 100% of the
                  expenses not subject to a Monthly Fee Statement Objection (as defined below).

         (iii)    Monthly Fee Statement Objections. If any Core Party has an objection to the
                  compensation or reimbursement sought in a particular Monthly Fee Statement,
                  such Core Party shall, by no later than the 14th day following the service of the
                  relevant Monthly Fee Statement, serve upon the applicable Retained Professional
                  and each of the other Core Parties a written objection (each, a “Monthly Fee
                  Statement Objection”) setting forth, with specificity, the nature of the objection
                  and the amount of fees or expenses at issue. Thereafter, the objecting Core Party
                  and the applicable Retained Professional shall attempt to resolve the Monthly Fee
                  Statement Objection on a consensual basis. If the parties are able to resolve their
                  dispute following the timely service of a Monthly Fee Statement Objection, then
                  the applicable Retained Professional shall serve upon the other Core Parties a
                  statement (a) indicating that the Monthly Fee Statement is withdrawn and
                  (b) describing in detail the terms of the resolution. Thereafter, the Debtors shall
                  promptly pay that portion of the Monthly Fee Statement no longer subject to a
                  Monthly Fee Statement Objection up to the Maximum Payment in respect of such
                  Monthly Fee Statement.

         (iv)     Resolution of Monthly Fee Statement Objections; Formal Objections. If the
                  objecting Core Party and the applicable Retained Professional are unable to
                  resolve the Monthly Fee Statement Objection no later than (a) 20 days following
                  service of the Monthly Fee Statement Objection or (b) such later date as may be
                  agreed to between the objecting Core Party and the applicable Retained
                  Professional (such date, the “Resolution Deadline”), the objecting Core Party
                  shall file its objection (the “Formal Objection”) with the Court no later than three
                  business days following the Resolution Deadline and serve such Formal
                  Objection on the applicable Retained Professional and each of the other Core
                  Parties. Thereafter, the Retained Professional may either (a) file a response to the
                  Formal Objection with the Court, together with a request for the payment of the
                  difference between the Maximum Payment and the Actual Interim Payment
                  previously made to the respective Retained Professional with respect to that
                  month (the “Incremental Amount”) or (b) forego payment of the Incremental
                  Amount until the next interim or final fee application hearing, at which time the
                  Court will consider the Formal Objection.


                                                   11
Doc#: US1:13443480v10
Case 20-41308           Doc 14   Filed 03/10/20 Entered 03/10/20 03:58:09           Main Document
                                            Pg 12 of 13


         (v)      Subsequent Objections. The filing of a Formal Objection in accordance with
                  paragraph (iv) above shall not prejudice the objecting Core Party’s right to object
                  to any Fee Application (as defined below) on any ground, whether raised in the
                  Formal Objection or not. Furthermore, failure by a Core Party to file a Formal
                  Objection to a Monthly Fee Statement shall neither constitute a waiver of any
                  kind nor prejudice such Core Party’s right to object to any Fee Application
                  subsequently filed by a Retained Professional.

         (vi)     Effect of Failure to Submit Monthly Fee Statements. Any Retained Professional
                  that fails to timely serve a Monthly Fee Statement for a particular month or
                  months may subsequently serve a consolidated Monthly Fee Statement with a
                  future Monthly Fee Statement for such past months.

B.       Procedures for Fee Applications

         (i)      Filing of Fee Applications. Beginning with the period from the Petition Date
                  through and including May 31, 2020, and at four full-month intervals thereafter
                  (each, an “Interim Fee Period”), each Retained Professional shall file with the
                  Court and serve on each of the Core Parties (including via regular or overnight
                  mail on the U.S. Trustee) and any party in interest who files a notice of
                  appearance or request for service of papers, in each case other than through the
                  Court’s Electronic Case Files system an application (a “Fee Application”) for
                  interim or final (as the case may be) Court approval and allowance, pursuant to
                  sections 330 and 331 of the Bankruptcy Code, of the compensation and
                  reimbursement of expenses sought in the Monthly Fee Statements served during
                  such Interim Fee Period. Each Retained Professional must file its Fee Application
                  within 45 days after the end of the Interim Fee Period for which the request seeks
                  allowance of compensation and reimbursement of expenses, and at least 30 days
                  before the hearing on the Fee Application. All Fee Applications shall comply
                  with the relevant provisions of the Bankruptcy Code, the Bankruptcy Rules, the
                  Local Bankruptcy Rules, and any applicable guidelines issued by the Office of the
                  U.S. Trustee.

         (ii)     Objections to Fee Applications. Objections to any Fee Applications must be filed
                  with the Court no later than 14 days before the hearing on the Fee Application.
                  Except as otherwise ordered by the Court, any Retained Professional that fails to
                  file a Fee Application when due will be ineligible to receive further Actual
                  Interim Payments with respect to an subsequent Interim Fee Period until such
                  time as such past-due Fee Application is filed and served by the Retained
                  Professional.

         (iii)    Hearings on Fee Applications. The Debtors shall request that the Court schedule
                  a hearing on the Fee Applications at least once approximately every 120 days. If
                  no objections to Monthly Fee Statements have been filed or all have been
                  withdrawn, the Court may approve all uncontested Fee Applications without a
                  hearing. Upon allowance by the Court of a Retained Professional’s Fee
                  Application, the Debtors shall be authorized to promptly pay such Retained

                                                  12
Doc#: US1:13443480v10
Case 20-41308           Doc 14    Filed 03/10/20 Entered 03/10/20 03:58:09                  Main Document
                                             Pg 13 of 13


                  Professional all requested fees (including the 20% holdback) and expenses not
                  previously paid.

         (iv)     Payment on Fee Applications and Monthly Fee Statements. The pendency of a
                  Formal Objection or a Fee Application or the entry of a Court order holding that
                  the prior payment of compensation or the reimbursement of expenses was
                  improper as to a particular Monthly Fee Statement shall not disqualify a Retained
                  Professional from the future payment of compensation or reimbursement of
                  expenses as set forth above, unless otherwise ordered by the Court.2

         (v)      Effect of Payment or Failure to Pay. Neither the payment of, nor the failure to
                  pay, in whole or in part, monthly compensation and reimbursement of expenses as
                  provided herein shall have any effect on this Court’s interim or final allowance of
                  compensation and reimbursement of expenses of any Retained Professional.




2
    Filing by the Debtors’ counsel of any other Retained Professional’s Fee Applications on behalf of such
    professional is not, and should not be deemed to be, endorsement or approval by the Debtors’ counsel of, nor
    attestation of having reviewed, such professional’s Fee Application.


                                                      13
Doc#: US1:13443480v10
